Citation Nr: 9919485	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-42 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) April 1996 rating decision which declined to 
reopen the claims of service connection for low back and 
right knee disabilities.


FINDINGS OF FACT

1.  By April 1988 rating decision, the RO declined to reopen 
the claim of service connection for a right knee disability; 
no timely appeal was initiated thereafter.

2.  By July 1989 decision, the Board declined to reopen the 
veteran's claim of service connection for a low back 
disability.

3.  Evidence received in support of the application to reopen 
the claim of service connection for a right knee disability, 
since the April 1988 RO rating decision, is duplicative and 
cumulative.  

4.  Evidence received in support of the application to reopen 
the claim of service connection for a low back disability, 
since the July 1989 Board decision, is duplicative and 
cumulative.




CONCLUSIONS OF LAW

1.  The April 1988 RO rating decision, which declined to 
reopen the claim of service connection for a right knee 
disability, is final.  38 U.S.C.A. § 4005 (West 1982) (now 
38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.192 (1987) 
(now 38 C.F.R. § 20.1103 (1998)).

2.  The July 1989 Board decision declining to reopen the 
claim of service connection for a low back disability is 
final.  38 U.S.C.A. § 4004 (West 1988) (now 38 U.S.C.A. 
§ 7104 (West 1991)); 38 C.F.R. § 19.193 (1988) (now 38 C.F.R. 
§ 20.1100 (1998)).

3.  New and material evidence has not been submitted to 
reopen the claims of service connection for right knee and 
low back disabilities.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for right leg and low back disabilities 
was initially denied by January and November 1974 RO rating 
decisions finding that such disabilities were not related to 
the veteran's active service period; no timely appeal from 
those rating decisions was filed following notification 
thereof.  

Subsequently, the veteran's applications to reopen the claims 
of service connection for right knee and low back 
disabilities were denied by the RO finding that new and 
material evidence had not been submitted in support of the 
claims.  With regard to the claimed right knee disability, 
his applications to reopen the claim of service connection 
were denied by the RO in September 1975 and April 1988; 
neither decision was appealed in a timely fashion.  
38 U.S.C.A. § 4005 (now 38 U.S.C.A. § 7105); 38 C.F.R. 
§ 19.192 (now 38 C.F.R. § 20.1103).  The Board notes that a 
supplemental statement of the case, listing the matter of 
whether new and material evidence had been submitted in 
support of the claim of service connection for a right knee 
disability as an issue on appeal, was issued in May 1988 and 
mailed to the veteran with an enclosure letter in May 1988; 
in the enclosure letter, the veteran was informed that he had 
30 days from the date of that letter (May 23, 1988) in order 
to perfect his appeal as to the application to reopen the 
claim of service connection for a right knee disability; he 
did not appeal that matter within the aforementioned time 
limit.  Accordingly, the April 1988 RO rating decision 
declining to reopen the claim of service connection for a 
right knee disability constitutes the most recent final 
decision with regard to that claim, and it must be determined 
whether new and material evidence has been submitted since 
that decision.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  A final RO rating decision is not subject to 
revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998); 
Evans, 9 Vet. App. at 285.

As to the veteran's claimed low back disability, the most 
recent final determination regarding that matter consists of 
a July 1989 Board decision declining to reopen the claim of 
service connection therefor.  See 38 U.S.C.A. § 4004 (now 
38 U.S.C.A. § 7104); 38 C.F.R. § 19.193 (now 38 C.F.R. § 
20.1100).  While a Board decision is not subject to revision 
on the same factual basis, it may be reopened on submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 9 Vet. App. at 285.  

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995).  See also Winters, 
12 Vet. App. at 206.  In addressing whether new and material 
evidence has been submitted, the Board must review the 
evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final RO determination in April 1988 (with regard to the 
claimed right knee disability), and since the July 1989 Board 
decision (with regard to the claimed low back disability).  

Evidence of record at the time of the April 1988 RO rating 
decision declining to reopen the claim of service connection 
for a right knee disability included parts of the veteran's 
service medical records, consisting of his service separation 
medical examination report in January 1955.  The only 
musculoskeletal defects noted on examination consist of 
evidence of bilateral pes planus; his lower extremities (with 
the exception of the feet) and the spine were normal on 
clinical evaluation.  No other service medical records were 
(or still are) available and may have been destroyed in a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis in 1973.  When complete service medical records are 
unavailable, the obligation of the Board to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

In June 1973, J. Jones, M.D., stated that he treated the 
veteran in March 1973 for severe low back pain with sciatica, 
radiating to the right leg.  Herniated nucleus pulposus at 
right L4-5 was diagnosed.  Dr. Jones indicated that the 
veteran underwent back surgery by Dr. P. DeCharles.  

On VA medical examination in October 1973, the veteran 
indicated that he sustained a back injury during active 
service sometime between 1953 and 1955; as a result, he 
reported experiencing right knee pain; he noted that his 
condition was eventually diagnosed as herniated nucleus 
pulposus.  He indicated that he continued to experience back 
pain despite lumbar spine surgery in April 1973.  On 
examination, he indicated that he received medical treatment 
for low back pain from Dr. Jones, from 1957 to 1973, from Dr. 
DeCharles from 1972 to 1973, and Dr. Taliaferro since 1973.  
On examination, a well healed mid-line lumbar laminectomy 
scar was indicated; X-ray study of the lumbosacral spine 
revealed no bone or joint pathology, but there was evidence 
of a previous myelogram.  Post lumbar laminectomy syndrome 
with neurological deficit was diagnosed.

In January 1974, Dr. Jones stated that the veteran reported 
he dislocated his right knee during service in 1953, and that 
he indicated he was hospitalized for a period of two weeks 
after the injury due to pain.  In January 1970, the veteran 
reportedly experienced the onset of recurrent low back pain, 
radiating to the right thigh and leg; a herniated disc was 
reportedly diagnosed and treated with laminectomy and disc 
removal by Dr. DeCharles in April 1973, but the veteran 
continued to experience residual stiffness.  

In April 1974, P. DeCharles, M.D., indicated that he was 
initially consulted by the veteran in April 1973, at which 
time he reported having sustained a back injury "many years 
ago."  Reportedly, he experienced "continuing" radiating 
back pain for several years.  Dr. DeCharles indicated that 
the veteran had a "huge herniated disc on the right side" 
and laminectomy at the right L5 and S1 and at the left L4 and 
L5 was performed in April 1973.  Post laminectomy syndrome 
was diagnosed.  

In October 1974 and on several occasions thereafter, the 
veteran indicated that he sustained a right knee injury 
during active service; reportedly, his treatment in service 
included a period of hospitalization, but he continued to 
experience radiating pain, numbness, and tingling sensation 
over the years.  He indicated that his condition deteriorated 
to the point that he sought medical treatment from Dr. Jones 
in 1959 (who reportedly treated him until 1972), and 
eventually had surgery performed by Dr. DeCharles.  He 
indicated that he was hospitalized at the Mother Frances 
Hospital in April 1973, at which time a myelogram and 
laminectomy at the right L5 and S1 and left L4 and L5 were 
performed.  He indicated that he continued to receive medical 
treatment because of pain, and that he was unable to work.  

By letter in November 1974, Dr. Jones indicated that the 
veteran informed him that he dislocated his right knee during 
service in 1953, resulting in severe pain in the right knee 
and thigh.  Recurrent episodes of low back pain, radiating to 
the right thigh and leg, reportedly had their onset in 
January 1970 (laminectomy and removal of the herniated disc 
were reportedly performed by Dr. DeCharles in April 1973).  
Dr. Jones indicated that the veteran was last seen for back 
pain in September 1974.

In a July 1975 letter from the veteran's friend since grade 
school (with whom he also was in service) indicated that the 
veteran informed him he sustained a right leg or knee injury 
during active service; reportedly, the knee was popping out 
of place and was painful, and he had to be help him get in 
and out of cars due to pain and, after service separation, 
always walked with a limp.  His friend indicated that the 
veteran had surgery in 1973 and believed it was possibly the 
result of his old injury.  

By July 1975 letter from another of the veteran's fellow 
servicemen it was indicated that the veteran had "trouble 
with his right leg" in 1953 and was at times unable to 
report to duty because of pain.  After service separation, he 
reportedly continued to experience right leg pain and had to 
quit his job in 1970 due to pain.

In an undated letter received by the RO in August 1975, the 
veteran's spouse indicated that they had been married since 
November 1952, at which time he was in "perfect" health.  
Six months after entry into the Army, he reportedly sustained 
injury to his right leg, resulting in pain and disability of 
the right knee, and he was hospitalized in service.  She 
indicated that he continued to have pain and disability 
involving his right leg after service separation, received 
intermittent medical treatment consisting of pain medication, 
and had a laminectomy to relieve the pain.  

In February 1987, Dr. Jones indicated that he treated the 
veteran from July 1959 to February 1987 for low back and 
right lower extremity pain.  Dr. Jones indicated that the 
veteran informed him that he initially sustained back and 
right leg injury in 1953 and, thereafter, experienced 
recurrent episodes of low back and lower extremity pain.  A 
herniated disc was reportedly removed by Dr. DeCharles in 
April 1973 but symptoms of radiating pain continued (the 
severity of which reportedly necessitated hospitalization in 
1986).  This history was again related by Dr. Jones in April 
1987.

At a hearing in April 1988, the veteran testified that he 
initially injured his right leg during physical training in 
service (noting that it was eventually determined by Dr. 
DeCharles in April 1973 that the injury involved his back) 
which resulted in chronic low back and right leg 
disabilities.  During service, he was reportedly hospitalized 
and fluid was drained from his right knee; after discharge 
from the hospital, he was reportedly placed on light duty and 
not required to participate in strenuous activity.  He 
indicated that, after service separation, Dr. Jones initially 
treated him for leg pain (noting that he informed Dr. Jones 
of his in-service injury); since April 1973, he reportedly 
received treatment for low back symptomatology.  He testified 
that he did not receive medical treatment between service 
separation and Dr. Jones' treatment in 1959.  He stated that 
his initial injury in service resulted in his right knee and 
low back disabilities, and that they were therefore related 
to each other.

As indicated above, a supplemental statement of the case was 
issued in May 1988, listing as an issue on appeal the matter 
of whether new and material evidence had been submitted in 
support of the claim of service connection for a right knee 
disability, but no appeal therefrom had been perfected.  No 
additional evidence was submitted by the veteran between the 
date of the supplemental statement of the case and the July 
1989 Board decision declining to reopen the claim of service 
connection for a low back disability.

By July 1989 decision, the Board declined to reopen the claim 
of service connection for a low back disability, noting that 
the claim involving the right knee disability was not 
appealed in a timely fashion.  With regard to the low back 
disability, the Board found that although the veteran's 
service medical records were missing, no pertinent chronic 
disability existed at the time of his separation from service 
(based on the above-identified January 1955 service 
separation medical examination report); it was also found 
that low back surgery was performed in 1973, but that this 
was too far removed from his active service period to find 
the disability existing in 1973 to be related to active 
service.  

Evidence submitted since the April 1988 RO rating decision 
(with regard to the claimed right knee disability) and the 
July 1989 Board decision (relative to the claimed low back 
disability) consists of an August 1989 VA medical examination 
report, at which time a history of laminectomy in 1973, 
secondary to a herniated nucleus pulposus at L4-5, was 
indicated.  On examination, the veteran noted that he 
continued to experience symptoms of low back pain, at times 
radiating to the right knee.  A 10- to 15-year history of 
right S1 radiculopathy and status post laminectomy secondary 
to L4-5 herniated nucleus pulposus were diagnosed.  The 
examiner indicated that the veteran's low back and right leg 
disabilities were likely not to progress so long as he was 
careful when lifting heavy objects.

In October 1995, P. Shirodkar, M.D., stated that he treated 
the veteran for 11/2 years for various illness and symptoms 
(unrelated to the claimed low back and right knee 
disabilities) including degenerative arthritis.

At an August 1996 RO hearing, the veteran testified that he 
did not have any problem with his right knee or the low back 
prior to the in-service injury which he reportedly sustained 
during physical training in the Summer of 1953.  Reportedly, 
his treatment in service included draining the fluid from the 
knee and about a 2-week period of hospitalization; after 
hospital discharge, he was reportedly placed on permanent 
light duty.  He testified that he continued to experience 
problems with his right knee and low back ever since his 
service separation, but did not seek medical treatment until 
about 3 or 4 years after service (from Dr. Jones for the 
knee, and later, in 1973, from Dr. DeCharles for his low back 
disability).  He indicated that he never sustained a low back 
injury per se, but believed that it had its onset as a result 
of the injury to the right knee in service.  

In July 1997, medical records and disability determination 
notices were received from the Social Security Administration 
(SSA).  This evidence, dated from August 1975 to March 1989, 
reveals the presence of and treatment for the veteran's low 
back and right leg disabilities and reflects treatment by 
Drs. Jones and DeCharles, as discussed more fully above.  
This evidence essentially reveals that he was disabled due to 
various health problems including those relating to his low 
back since April 1975 and shows that a laminectomy (details 
of which were previously addressed above) was performed in 
1973.  The medical evidence utilized by the SSA also reveals 
that the veteran repeatedly reported having sustained an 
injury during service in 1953, suggesting that this injury 
gave rise to his chronic low back and right leg disabilities.  
On medical examination in March 1984, he reported that he 
injured his back during service in 1953 and again during post 
service employment; X-ray study of the lumbar spine revealed 
a straightened lumbar lordotic curve, minimal degenerative 
osteophytosis of the lower lumbar vertebral margins, and 
minimal evidence of previous myelography.  

By February 1989 letter from Dr. Jones, received in November 
1997, he indicated that he treated the veteran for 31 years 
for various symptoms including lower extremity neuropathy.  

A duplicate of the veteran's spouse's undated letter 
(previously submitted to the RO in August 1975, and which was 
discussed more fully above), submitted in November 1997, 
suggests that he did not experience problems with his right 
leg before service, that he sustained a right leg injury in 
service, and that he continued to experience pain and 
disability involving the right leg since service.

Also in November 1997 (and again in March 1999), the veteran 
submitted duplicate copies of evidence from Drs. DeCharles 
and Jones, July 1975 lay statements from his friends/fellow 
servicemen, and a October 1974 letter to the RO.  This 
evidence was discussed in detail above and repetition of this 
information is deemed unnecessary at this juncture.

In November 1997, the veteran and his spouse submitted 
letters wherein they essentially reiterated the sequence of 
events leading to his back and leg disabilities, in that he 
claimed to have initially injured his right leg in service.  
His spouse concluded her letter by saying that this was an 
old injury and new information could therefore not be 
submitted.

Duplicate copies of April 1974 letter from Dr. DeCharles and 
February 1987 medical statement from Dr. Jones were submitted 
to the RO in January 1998.

At a January 1998 Travel Board hearing, the veteran testified 
that he initially injured his right leg during physical 
training in service, was hospitalized and treated by draining 
fluid from his right knee and receiving medication during 
service, did not seek medical treatment for the first 2 or 3 
years after service separation, and that he was eventually 
treated by Drs. Jones and DeCharles (who reportedly 
determined that his right leg trauma actually damaged his low 
back) for right leg and low back disabilities.  He again 
stressed his belief that his in-service injury gave rise to 
his current chronic right knee and low back disabilities.  At 
that hearing, his spouse testified that Dr. DeCharles 
informed them that the in-service injury actually involved 
his low back, and that the right leg pain was a manifestation 
of his low back injury.  She reiterated that she knew of his 
in-service injury because they were already married when it 
happened and she was at his side ever since that time.

A review of the record reveals that the RO again attempted to 
obtain more of the veteran's service medical records, but 
October 1997 and March 1998 replies from the NPRC indicate 
that no additional records of any kind are available.

A March 1998 response to an RO request for information from 
the East Texas Medical Center indicates that medical records 
of treatment from the 1970s are no longer available.

A March 1998 letter from the Mother Frances Hospital 
indicates that the veteran was treated at the facility in 
1979, 1980, and 1986 but all treatment records from that 
facility are destroyed after 10 years; his records were 
therefore unavailable.

Medical records from the University of Texas Medical Center 
(UTMC) from March 1988 to March 1998, received at the RO in 
March 1998, reveal frequent and extensive treatment 
associated with numerous symptoms, primarily relating to his 
cardiovascular and pulmonary disabilities.  Lumbar 
laminectomy in 1973 was indicated, by history, in March 1988, 
August 1990, and October 1996; in March 1988, chronic 
intermittent low back pain, probably secondary to prior 
injury and superimposed degenerative arthritis, was 
diagnosed; on examinations in March 1988 and August 1990, he 
complained of occasional low back pain and stiffness since 
his surgery but the review of systems in August 1990 was 
negative.  An August 1995 X-ray study of the right knee 
revealed the presence of degenerative changes and arterial 
calcification.  

In March 1999, the veteran submitted a letter to the RO, 
essentially reiterating the claimed sequence of events 
beginning with his in-service injury to the right leg and 
culminating in his current chronic low back and right knee 
disabilities.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claims of 
service connection for chronic right knee and low back 
disabilities.  Portions of the newly-furnished evidence are 
simply duplicate copies of evidence previously submitted and 
considered by both the Board and RO (such as the written 
statements from the veteran, his spouse, and friends 
regarding the time, place, and circumstances of the claimed 
onset of his right knee and low back disabilities, and 
medical evidence from Drs. Jones and DeCharles).  Such 
evidence is therefore neither new nor material; it does not 
provide a new factual basis on which the veteran's claims may 
be considered.  38 C.F.R. §§ 3.104, 3.156.

Part of the newly-submitted evidence, as discussed above, are 
new in that they were not previously of record.  Such 
evidence includes a more recent VA medical examination report 
in August 1989, October 1995 letter from Dr. Shirodkar, 
February 1989 letter from Dr. Jones, records from the SSA, 
medical records from the UTMC, and additional hearing 
testimony from the veteran and his spouse and letters to the 
RO.  However, the entirety of this evidence is reiterative 
and cumulative of other evidence previously submitted and 
considered previously by both the Board and the RO.  
Specifically, the clinical evidence of record considered in 
both April 1988 (by the RO) and in July 1989 (by the Board) 
showed that no symptoms or disability involving the right 
knee or the low back were evident at the time of the 
veteran's January 1955 service separation medical examination 
report; no clinical evidence showing that such disabilities 
were in fact present at the time of service separation has 
been submitted since the April 1988 and July 1989 final 
decisions.  Medical evidence of record at the time of the 
final decisions revealed instead that low back and right knee 
disabilities became clinically manifest many years after 
service separation; medical evidence submitted since the 
final decisions simply confirms that such disabilities became 
evident many years after service and that they may be still 
be present today.  Lay evidence of record at the time of the 
final decisions (including lay reports of history recorded by 
medical professionals) alleged that the veteran sustained 
injuries during service, that he did not seek medical 
treatment for several years after service separation, and 
that chronic disabilities requiring medical and surgical 
treatment became evident several years after service.  Such 
evidence, which simply reiterates the aforementioned claimed 
sequence of events giving rise to the current disabilities, 
is merely redundant of evidence previously of record, and 
thus not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Overall, the newly-furnished evidence is duplicative and 
cumulative of evidence of record in April 1988 (with regard 
to the claimed right knee disability) and July 1989 (relative 
to the claimed low back disability); final decisions of the 
Board and RO are not subject to revision on the same factual 
basis.  The Board stresses that while portions of the newly-
submitted evidence are new, not a single piece of such 
evidence is material within the meaning of 38 C.F.R. 
§ 3.156(a).  Such evidence does not in any way contribute to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's right knee and/or low back injury and 
disabilities.  See Hodge, 155 F.3d at 1363.  The newly-
submitted evidence simply confirms the sequence of events 
allegedly giving rise to his current right knee and low back 
disabilities, the evidence of which was previously of record 
and which was considered and rejected by both the Board and 
RO.  Although portions of the newly-submitted medical 
evidence contain a recorded history with regard to the 
alleged time and place of the onset of the veteran's 
disabilities, as reported by him, reports of such history 
recorded by medical professionals were already of record in 
April 1988 and July 1989 (see, e.g., evidence from Drs. Jones 
and DeCharles).

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claims of service connection for right knee and 
low back disabilities, the claims may not be reopened and the 
Board lacks jurisdiction to further review the claims.  See 
Barnett, 83 F.3d at 1383-84.



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for a 
right knee disability is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for a 
low back disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

